WiNslow, J.
The certificate of membership in question was conditioned on compliance with all the laws of the order then in force or that might thereafter be adopted. A by-law ■was duly and regularly adopted in May, 1893, which provided that, if any beneficial member of the order engage in any prohibited occupation after admission, his certificate should become null and void, and he should “ stand suspended from all rights to participate in the benefit funds of the order.” This by-law is not unreasonable, and it was clearly binding on the plaintiff by the terms of the certificate. Moreover, it was self-executing, so that no action by the company *532was necessary to make the suspension complete. Freckmann v. Supreme Council Royal Arcanum, 96 Wis. 133. It is undisputed that Schmidt engaged as principal in the business of selling liquor as a beverage in June, 1894 By this act he became suspended from the order by the terms of the by-law. There was no waiver resulting from his payment of assessments thereafter made, because the by-law in question, which has become a part of the contract, expressly provides that such payments shall not constitute a waiver. Carey v. German Am. Ins. Co. 84 Wis. 80.
By the Court.— Judgment affirmed.